As filed with the Securities and Exchange Commission on November 19, 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AllianceBernstein Holding l.p. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3434400 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas New York, NY 10105 (212) 969-1000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) AllianceBernstein L.P. 2010 Long Term Incentive Plan (Full title of the plan) Laurence E. Cranch, Esq. AllianceBernstein L.P. 1345 Avenue of the Americas New York, NY 10105 (212) 969-1000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o CALCULATION OF REGISTRATION FEE Title Of Securities To Be Registered
